                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              November 13, 2018
                    IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

ANTHONY SUMMERS,                             §
TDCJ # 02151376,                             §
                                             §
       Plaintiff,                            §
                                             §
VS.                                          §        CIVIL ACTION NO. 3:18-00148
                                             §
LORIE DAVIS,                                 §
                                             §
       Defendant.                            §

                     MEMORANDUM OPINION AND ORDER

      Plaintiff Anthony Summers, an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”), brought this lawsuit alleging

violation of his civil rights. On June 22, 2018, after screening the pleadings as required

by the Prisoner Litigation Reform Act, this Court dismissed the complaint sua sponte

(Dkt. 9) and entered final judgment for Defendants (Dkt. 10). See 28 U.S.C. § 1915A(b).

On July 20, 2018, Plaintiff filed two documents: (1) a motion to reinstate, for a hearing,

and for due process, among other relief (Dkt. 17), and (2) an “Objection to Memorandum

Opinion and Order, Motion for Rehearing and To Be at Hearing” (Dkt. 18). The Court

construes these filings as timely motions under Federal Rule of Civil Procedure 59(e) to

alter or amend this Court’s judgment.

      Rule 59(e) serves the narrow purpose of allowing a party to bring errors of newly

discovered evidence to the Court’s attention. See In re Rodriguez, 695 F.3d 360, 371 (5th

Cir. 2012). A motion for reconsideration under Rule 59(e) “is not the proper vehicle for



1/4
rehashing evidence, legal theories, or arguments that could have been offered or raised

before the entry of judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir.

2004). However, a Rule 59(e) motion challenging a judgment entered on the pleadings is

informed by the standard applicable to motions for leave to amend brought under Federal

Rule of Civil Procedure 15(a). See Rosenzweig v. Azurix Corp., 332 F.3d 854, 863-64

(5th Cir. 2003).   Under Rule 15(a), leave should be freely given, but it may be denied

based on “undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of the allowance of the amendment, and futility of the

amendment.” Id. at 864 (internal citation, quotation marks, and alteration omitted).

Where the pleadings, viewed under the individual circumstances of the case,

“demonstrate that the plaintiff has pleaded his best case,” dismissal on the pleadings is

appropriate if the pleadings do not adequately state a cause of action.       Jacquez v.

Procunier, 801 F.2d 789, 793 (5th Cir. 1986); see Bazrowx v. Scott, 136 F.3d 1053, 1054

(5th Cir. 1998) (holding that a court may sua sponte dismiss for failure to state a claim

“as long as the procedure employed is fair”) (quotation marks omitted).

      The Court’s previous opinion addressed Summers’ claims regarding TDCJ’s

administrative grievance procedures and processing, access to courts, retaliation by

prison officials, and various conclusory allegations.    After careful examination and

consideration of the relevant authorities, the Court dismissed Summers’ claims because

they were frivolous and failed to state a claim upon which relief could be granted under

42 U.S.C. § 1983 (Dkt. 9, at 7-13). Summer’s current motions raise multiple arguments,


2/4
including that Summers was sexually assaulted by a person who is not a defendant in this

action; that unspecified persons denied him due process in TDCJ’s grievance procedures;

that unnamed TDCJ officials destroyed his legal and personal property; that unnamed

TDCJ officials denied him access to law books, postage stamps, and other legal supplies;

that the TDCJ ombudsman and this Court have refused to investigate his complaints; that

an unnamed person wrote a disciplinary case against him at an unspecified time because

he had a seizure; and that he lost good-time credits because he had a seizure.

       To the extent Summers’ current motions relate to claims asserted in his pleadings,

the Court carefully considered his arguments and addressed the arguments in its

memorandum opinion (Dkt. 9).        None of the grounds asserted in Plaintiff’s current

motion would alter the Court’s ruling that dismissal of his claims was warranted under 28

U.S.C. § 1915A(b) because, even considering the allegations in the current motion,

Summers has failed to plead the essential elements of his claims of due process, access to

courts, and retaliation. As for arguments in the motions that relate to claims Summers

did not make before dismissal of his claims, Summers provides no reason why such

arguments could not have been offered or raised previously. See Templet, 367 F.3d at

479 (a motion for reconsideration is not the proper vehicle to make arguments that could

have been raised previously). To the extent his current motions could be construed as a

request for leave to amend his pleadings, the motion would be denied because he has

failed to show diligence and because his amendment would be futile. See Rosenzweig,

332 F.3d at 865. The Court is satisfied, after careful review of Summer’s motions and all




3/4
matters of record, that he has pleaded his best case. See Jacquez, 801 F.2d at 793;

Bazrowx, 136 F.3d at 1054.

      Summers’ motions for reconsideration (Dkt. 17, Dkt. 18) are DENIED.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Galveston, Texas, on                                   , 2018.




                                                _________________________________
                                                      GEORGE C. HANKS, JR.
                                                UNITED STATES DISTRICT JUDGE




4/4
